Citation Nr: 1222551	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 09-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to the exposure to ionizing radiation.

2. Entitlement to an initial evaluation in excess of 30 percent for service-connected asthma prior to December 11, 2008, and in excess of 60 percent beginning on December 11, 2008.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to February 1948 and from May 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.  

Along with the claims currently on appeal, matters of service connection for the blood clotting disorder and cardiac disease were denied in the March 2008 rating decision.  A May 2009 Statement of the Case (SOC) included these issues.  A VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2009 indicated that the Veteran only desired to appeal the issue of service connection for cancer.  Therefore, the appealed issues of service connection for the blood clotting disorder and cardiac disease are considered withdrawn.  

Additionally, in the March 2008 rating decision, the RO granted service connection for asthma and assigned a 30 percent rating, effective on March 8, 2007.  The Veteran appealed the assigned evaluation in a Notice of Disagreement (NOD) received in December 2008.  

In May 2009, the Decision Review Officer at the RO assigned an increased evaluation of 60 percent, effective on December 11, 2008, for the service-connected asthma.  The DRO considered the decision to be a complete grant of benefits sought in the NOD.  

However, inasmuch as a higher evaluation is available for the service-connected asthma, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher evaluation for service-connected asthma, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Therefore, the Board must remand the claim for an increased evaluation for service-connected asthma, pending the issuance of a Statement of the Case (SOC) to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the proceeding is of record.

A review of the Virtual VA paperless claims processing system reveals that the Veteran underwent a VA examination in February 2012 and an April 2012 rating decision continued the 60 percent evaluation for service-connected asthma.  Virtual VA did not contain any additional information pertinent to the claim of service connection for prostate cancer.  

In a December 2010 statement, the Veteran indicated that he desired to reopen his claim of service connection for a cardiovascular disorder and made an informal claim of service connection for anemia.  The issues concerning whether new and material evidence has been received to reopen the claims of service connection for anemia (originally claimed as a blood clotting disorder) and a cardiovascular disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and must refer them to the attention of the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Veteran expressed disagreement with the March 2008 rating decision that granted an initial evaluation of 30 percent for service-connected asthma. He filed a timely NOD received by VA in December 2008. See 38 C.F.R. § 20.302(a).

In May 2009, the Decision Review Officer at the RO issued a rating decision which granted an increased evaluation of 60 percent, effective on December 11, 2008, for the service-connected asthma.  The DRO considered the decision to be a complete grant of benefits sought in the NOD.

However, inasmuch as a higher evaluation is available for the service-connected asthma, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher evaluation for service-connected asthma, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since there has been an initial RO adjudication of the claim and an NOD as to the initial evaluation, the Veteran must receive an SOC, and the current lack of an SOC is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claim of service connection for prostate cancer, further development is deemed to be necessary.  It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Veteran was diagnosed with prostate cancer in April 1998 by S. R., M.D., after a biopsy of the left prostate revealed adenocarcinoma.  He asserts that the prostate cancer is the result of his exposure to ionizing radiation during service.

In a July 2007 Radiation Risk Activity Information Sheet and an accompanying statement received in August 2007, the Veteran reported that he was exposed to ionizing radiation during atomic bomb testing conducted in Nevada in October and November of 1951. 

In August 2007, the Veteran submitted a copy of a record from the Army Nuclear Test Personnel Review that was obtained from the National Personnel Records Center (NPRC) in May 2007.  The report confirmed that the Veteran was exposed to radiation from October 1951 to November 1951.  

In December 2008, the Veteran submitted a copy of the Department of Health and Human Services Report on Carcinogens, 11th edition, which was released on January 31, 2005.  The report, prepared by the National Toxicology Program, noted that three types of ionizing radiation (X-radiation, gamma radiation, and neutrons) were "known human carcinogens."  It indicated that the most important sources of X-radiation and gamma radiation included atmospheric nuclear weapons tests and sources of neutron radiation included atomic explosions.

In June 2010, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran was a participant of Operation BUSTER-JANGLE, conducted at a Nevada test site in 1951.  Based upon the Veteran's description of his participation in the operation and available military records, the DTRA determined that the Veteran could have received no more than the following doses of ionizing radiation during his participation in Operation BUSTER-JANGLE: 

* External gamma dose: 16 rem
* External neutron dose: 0.5 rem
* Internal committed dose to the prostate (alpha): 0 rem
* Internal committed dose to the prostate (beta + gamma): 1 rem

In February 2011, the RO referred the issue to the VA's Director of the Compensation and Pension Service.  

In March 2011, the Director of the Compensation and Pension Service requested that the Under Secretary for Health conduct a radiation review under 38 C.F.R. § 3.311 and requested that the DTRA dose estimates be used to provide an opinion as to whether it was likely, unlikely, or as likely as not that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.

In an April 2011, the Director of Environmental Agents responded to the Director of Compensation and Pension Service.  The authoring health physicist opined that it was not likely that the Veteran's prostate cancer could be attributed to ionizing radiation exposure during service.  

The opinion was based upon the data provided by DTRA which was inputted into the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH).  The program calculated a 99th percentile value for a 16.56 percent probability of causation for prostate cancer.  

At the May 2012 hearing, the Veteran testified that he was sent a document from the DTRA entitled Radiation Exposure and Atmospheric Nuclear Weapons Testing, which the Veteran's representative indicated was a fact sheet associated with the claims file.  See Board Transcript, p. 6.  However, a review of the claims file and Virtual VA does not reveal a copy of the referenced report.

The Veteran testified that the document stated that the National Academy of Sciences (NAS) Committee recently developed a study to assess health risks from exposure to low levels of ionizing radiation.  See Board Transcript, p. 6.  

During his testimony, the Veteran asserted that there was a conflict between the findings of the NAS study and the April 2011 opinion provided by the Director of Environmental Agents.   

As such, without further clarification, the Board is without medical expertise to ascertain whether any prostate cancer is related to specific amounts of ionizing radiation in service.  Godfrey, 7 Vet. App. at 398; Traut, 6 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. at 171.  

For this reason, the Veteran should be afforded an opportunity to present all medical or scientific evidence that supports his lay assertions linking the claimed prostate cancer to his identified exposure to ionizing radiation in connection with  his period of active service.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notice obligations have been satisfied in accordance with VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) and any other applicable legal precedent. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2.  Then the RO must provide the Veteran with an SOC with respect to his claim for an initial evaluation in excess of 30 percent for service-connected asthma prior to December 11, 2008, and in excess of 60 percent beginning on December 11, 2008.  He must be afforded a reasonable opportunity for response.  He should also be informed that he must file a timely and adequate Substantive Appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). 

3.  The RO should take appropriate steps to contact the Veteran so that he can provide any outstanding scientific or medical evidence to support his claim of service connection for prostate cancer.  This should include copies of the document identified during his May 2012 hearing as Radiation Exposure and Atmospheric Nuclear Weapons Testing.  

4.  After completing all indicated development, and undertaking any other action deemed necessary, the RO should readjudicate the claim of service connection for prostate cancer, to include as due to ionizing radiation, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


